Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 1 of 13 PAGEID #: 1372




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Daniel Littlepage,

        Petitioner,

               v.                                         Case No. 1:16cv1005

 Warden,                                                  Judge Michael R. Barrett
 Chillicothe Correctional Institution,

        Respondent.

                                           ORDER

        This matter is before the Court on the Magistrate Judge’s December 20, 2017

 Report and Recommendation (“R&R”) (Doc. 24) and February 9, 2018 Order Denying

 Motion for Stay and Abeyance; Supplemental R&R (Doc. 29).               Petitioner has filed

 objections to the Magistrate Judge’s R&Rs. (Docs. 27, 31).

        I.     BACKGROUND

        Petitioner brings this habeas corpus action pursuant to 28 U.S.C. § 2254. In the

 underlying state court proceedings, Petitioner was indicted for one count of murder and

 one count of aggravated murder, both with firearm specifications, arising out of the death

 of his brother Larry Littlepage. Petitioner plead guilty to aggravated murder and one

 firearm specification.    Petitioner was sentenced to life imprisonment with parole

 eligibility at twenty years, plus three consecutive years for the firearm specification.

        Petitioner claims three grounds for relief: (1) his guilty plea was invalid; (2)

 ineffective assistance of appellate counsel; and (3) cumulative error. Petitioner also

 claims that he is actually innocent of the murder of his brother Larry because the murder

 was committed by his other brother, Gary.
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 2 of 13 PAGEID #: 1373




        In the December 20, 2017 R&R, the Magistrate Judge recommends denying the

 petition with prejudice. In the February 9, 2018 Order, the Magistrate Judge denied

 Petitioner’s Motion for Stay and Abeyance. 1 In the Supplemental R&R, the Magistrate

 Judge again recommends that the Petition be dismissed with prejudice. The Magistrate

 Judge also recommends that Petitioner be denied a certificate of appealability, and that

 this Court certify to the Sixth Circuit that any appeal would be objectively frivolous and

 should not be permitted to proceed in forma pauperis.

        II.    ANALYSIS

               A. Standard of review

        When timely objections to a magistrate judge’s order are received on a dispositive

 matter, the assigned district judge “must determine de novo any part of the magistrate

 judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). After

 review, the district judge “may accept, reject, or modify the recommended decision;

 receive further evidence; or return the matter to the magistrate judge with instructions.”

 Id.; see also 28 U.S.C. § 636(b)(1). General objections are insufficient to preserve any

 issues for review: “[a] general objection to the entirety of the Magistrate [Judge]’s report

 has the same effect as would a failure to object.” Howard v. Sec'y of Health & Human

 Servs., 932 F.2d 505, 509 (6th Cir. 1991). Nevertheless, the objections of a petitioner

 appearing pro se will be construed liberally. See Erickson v. Pardus, 551 U.S. 89, 94

 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).




        1
         This Motion was never filed as a separate docket entry and only appears in the record as
 an attachment to the Petition.
                                                2
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 3 of 13 PAGEID #: 1374




               B. Guilty Plea

        Petitioner makes a number of arguments related to his guilty plea.              The

 Magistrate Judge explained that on appeal in the state court proceedings, Petitioner had

 already claimed that his plea was not made knowingly, intelligently, and voluntarily. As

 part of the appeal of his post-conviction petition, the First District Court of Appeals

 concluded that there was no support for Petitioner’s claim that his guilty plea was the

 unknowing, involuntary, or unintelligent product of his trial counsel's ineffectiveness, the

 trial judge's predisposition against him, prosecutorial misconduct, or any medication that

 he was taking. The Magistrate Judge found that this conclusion was not based on an

 unreasonable determination of the facts based on the evidence presented.

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C. §

 2254 only permits habeas relief if the state court judgment “resulted in a decision that

 was contrary to, or involved an unreasonable application of, clearly established federal

 law, as determined by the Supreme Court of the United States” or “resulted in a decision

 that was based on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding.” 28 U.S.C. § 2254(d). Clearly established

 federal law “refers to the holdings, as opposed to the dicta, of [the Supreme Court's]

 decisions as of the time of the relevant state-court decision.” Williams v. Taylor, 529 U.S.

 362, 412, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000).

        In his Objections, Petitioner argues that there is evidence that he overdosed on

 medications on two occasions which demonstrates that his guilty plea was not made

 knowingly, intelligently, and voluntarily.


                                              3
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 4 of 13 PAGEID #: 1375




        The Magistrate Judge addressed the first overdose, which occurred on July 20,

 2013. Petitioner was found unconscious in the chapel of Mt. Airy Hospital. Next to

 Petitioner was a digital recorder which contained a lengthy confession to his brother’s

 murder. The Magistrate Judge noted that Petitioner did not plead guilty until five months

 later in December of 2013. As to the second overdose, it appears that Petitioner is

 referring to an overdose on the morning of his arraignment. (Doc. 31-1, PAGEID #

 1354). However, that arraignment took place on July 22, 2013. (Id.) Therefore, the

 same rationale applies to the second overdose as applies to the first overdose. As the

 Magistrate Judge explained, Petitioner’s conviction was not based upon the confessions

 which took place before or after his overdose, but was based upon his statements on the

 record during his plea colloquy on December 10, 2013.           As the Magistrate Judge

 pointed out, Petitioner specifically stated that he was not under the influence of drugs and

 alcohol when he entered his plea.        (Doc #: 13-2, PAGEID # 1088). 2        Therefore,

 Petitioner’s own statements in the transcript show that he knowingly and voluntarily

 chose to plead guilty. A plea-proceeding transcript which suggests that a plea was

 made voluntarily and knowingly creates a “heavy burden” for a petitioner seeking to

 overturn his plea. Garcia v. Johnson, 991 F.2d 324, 326–28 (6th Cir. 1993). Petitioner

 has not met that burden here. Accordingly, even if Petitioner could have shown that his

 confessions were made while he was under the influence of drugs, and were therefore

 constitutionally inadmissible, Petitioner nevertheless cannot prevail on his habeas claim

 since the record established that his guilty plea was in fact voluntary. Accord Reed v.
        2
         The Magistrate Judge stated that Petitioner’s statements were sworn. (Doc. 29,
 PAGEID# 1293). However, there is nothing in the record showing that Petitioner was sworn in
 during the plea hearing.
                                                4
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 5 of 13 PAGEID #: 1376




 Henderson, 385 F.2d 995, 997 (6th Cir. 1967).

        Similarly, while Petitioner argues that his guilty plea was coerced by his attorneys

 with the threat of the death penalty, a solemn plea of guilty presents a “formidable barrier”

 to a subsequent claim to the contrary. Blackledge v. Allison, 431 U.S. 63, 73, 97 S.Ct.

 1621, 52 L.Ed.2d 136 (1977). Petitioner explains that he never received discovery or

 Brady material from the prosecutors, so he had to trust the advice of his attorneys. 3

 However, the Sixth Circuit has held that “a prosecutor's failure to disclose arguably

 exculpatory Brady material prior to plea bargaining did not render the defendant's guilty

 plea involuntary where a factual basis for the plea was established at the plea

 proceeding.” Robertson v. Lucas, 753 F.3d 606, 621 (6th Cir. 2014) (citing Campbell v.

 Marshall, 769 F.2d 314, 318, 323-24 (6th Cir.1985)).

        Next, Petitioner claims that his plea was invalid because Ohio Rule of Criminal

 Procedure 11 requires that during the plea colloquy he plead guilty separately to

 aggravated murder and the firearm specification. However, as the Magistrate Judge

 explained, the First District found that a separate plea to the gun specification was not

 necessary under Rule 11. (See Doc. 13, PAGEID# 552). 4 Citing State v. White, 2002


        3
           Petitioner also accuses Judge Nadel—who presided over his criminal proceedings—of
 judicial bias and committing fraud upon the court by withholding or encouraging the withholding
 of this discovery or Brady material from him. Petitioner has not provided anything more than this
 unsupported allegation to support his claim of bias. While Petitioner does argue that Judge
 Nadel’s denial of his Motion for Delayed Appeal demonstrates bias, the Magistrate Judge
 explained that Petitioner was ultimately granted his delayed appeal by an appropriate judge.
        4
         Petitioner also argued in his objections that his guilty plea was not valid because the plea
 was not accepted by a three-judge panel. As the Magistrate Judge explained in his
 Supplemental R&R, Petitioner’s argument relies on State v. Parker, 95 Ohio St. 3d 524, 525, 769
 N.E.2d 846, 848 (Ohio 2002), in which the Ohio Supreme Court held a “defendant charged with a
 crime punishable by death who has waived his right to trial by jury must . . . have his case heard
                                                  5
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 6 of 13 PAGEID #: 1377




 WL 31169182 (Ohio Ct. App. 2002), the First District explained that Ohio Criminal Rule

 11(C)(3) only requires a defendant to enter a separate plea to a death-penalty

 specification. (Id.) This Court must respect this determination unless there was a

 violation of due process. Riggins v. McMackin, 935 F.2d 790, 795 (6th Cir. 1991).

 Therefore, the sole inquiry is whether Petitioner’s guilty plea comported with the

 protections of due process. Id.

        At the plea hearing, the judge reviewed the Entry Withdrawing Plea of Not Guilty

 and Entering Plea of Guilty, which was signed by Petitioner. (Doc. 13-2, PAGEID#

 1087). The judge also had the following exchange with Petitioner:

        THE COURT: And you understand that by pleading guilty, you make a
        complete admission of your guilt. Do you understand that? The only
        thing left to do will be to sentence you, which could be as I just indicated.
        You understand that?

        THE DEFENDANT:          Yes, sir.

        THE COURT: And by pleading guilty, you waive the following rights. By
        pleading guilty, you waive the following rights: Again, you waive your
        right to a jury trial. You waive your right to confront witnesses against
        you. You waive your right to have subpoenaed witnesses to testify in your
        favor. And you waive your right to require the state to prove your guilt
        beyond a reasonable doubt at a trial in which you cannot be compelled to
        testify against yourself.

        Do you understand the rights you waive, or give up, by pleading guilty?

        THE DEFENDANT:          Yes, sir.

 (Doc. 13-2, PAGEID# 1087-88). Finally, the judge reviewed the potential penalties for


 and decided by a three-judge panel even if the state agrees that it will not seek the death
 penalty.” As the Magistrate Judge also explained, a three-judge panel is not required where the
 defendant is not charged with a death penalty specification. See State v. Butler, 2018 WL
 4232369, *3 (Ohio Ct. App. 2018). Here, Petitioner was charged with firearm specifications, not
 a death penalty specification.
                                                6
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 7 of 13 PAGEID #: 1378




 both the aggravated murder and the gun specification. (Doc. 13-2, PAGEID# 1086).

 This Court concludes that the plea colloquy supports the state court’s determination that

 Petitioner’s plea was knowing and voluntary. Therefore, the Court finds no error in the

 Magistrate Judge’s conclusion that Petitioner’s First Ground for Relief is without merit.

 Accordingly, Petitioner’s Objections on this point are OVERRULED.

                C. Ineffective assistance of appellate counsel

        Claims of ineffective assistance of appellate counsel are subject to the two-prong

 Strickland test. Evans v. Hudson, 575 F.3d 560, 564 (6th Cir. 2009). First, Petitioner

 must demonstrate that, considering all of the circumstances, counsel’s performance was

 so deficient that the attorney was not functioning as the “counsel” guaranteed by the

 Sixth Amendment.       Strickland v. Washington, 466 U.S. 668, 687 (1984).       Second,

 Petitioner must show that such performance prejudiced his defense. Id. Counsel's

 failure to raise an issue on appeal could only be ineffective assistance if there is a

 reasonable probability that inclusion of the issue would have changed the result of the

 appeal. McFarland v. Yukins, 356 F.3d 688, 699 (6th Cir. 2004) (citing Greer v. Mitchell,

 264 F.3d 663, 676 (6th Cir. 2001).

        The Magistrate Judge noted that in deciding Petitioner’s ineffective assistance of

 appellate counsel claim, the First District found that by his knowing, voluntary and

 intelligent   guilty   plea,   Petitioner   waived   his   proposed    actual-innocence,

 diminished-capacity, and weight-and-sufficiency claims, which he maintains his

 appellate counsel should have raised on appeal. As a result, the First District concluded

 that his appellate counsel cannot be said to have been ineffective in failing to raise the


                                              7
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 8 of 13 PAGEID #: 1379




 claims on appeal. The Magistrate Judge determined that this conclusion was not an

 objectively unreasonable application of clearly established Supreme Court precedent.

 The Court finds no error in the Magistrate Judge’s conclusion that Petitioner’s Second

 Ground for Relief is without merit.

                D. Cumulative error

        As the Magistrate Judge explained, under the Antiterrorism and Effective Death

 Penalty Act, a claim of cumulative error is not cognizable in habeas corpus.                 See

 Williams v. Anderson, 460 F.3d 789, 816 (6th Cir. 2006) (“[T]he law of this Circuit is that

 cumulative error claims are not cognizable on habeas because the Supreme Court has

 not spoken on this issue.”); Moore v. Parker, 425 F.3d 250, 256 (6th Cir. 2005) (“[W]e

 have held that, post-AEDPA, not even constitutional errors that would not individually

 support habeas relief can be cumulated to support habeas relief.”). Therefore, the Court

 finds no error in the Magistrate Judge’s conclusion that Third Ground for Relief is without

 merit. Accordingly, Petitioner’s Objections on this point are OVERRULED.

                E. Actual innocence

        In his Objections, Petitioner claims that the Magistrate Judge attempts to preclude

 a letter from Linda Freeman dated July 22, 2013 which shows that he is actually

 innocent. However, as the Magistrate Judge explained, the letter is unsworn and was

 not made a part of the state court record. 5 The Magistrate Judge concluded that this

 Court is precluded from considering the letter by Cullen v. Pinholster, 563 U.S. 170, 182,

 131 S.Ct. 1388, 179 L.Ed.2d 557 (2011).
        5
          While the Magistrate Judge stated that this letter was already in existence months before
 Petitioner waived his right to present evidence and plead guilty on December 10, 2013, it appears
 that the letter was not sent to Petitioner until June 23, 2015. (Doc. 31-1, PAGEID# 1361).
                                                    8
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 9 of 13 PAGEID #: 1380




       In Pinholster, the Supreme Court held that “review under § 2254(d)(1) is limited to

 the record that was before the state court that adjudicated the claim on the merits.” 131

 S.Ct. at 1398.   Thus, “evidence introduced in federal court has no bearing on §

 2254(d)(1) review. If a claim has been adjudicated on the merits by a state court, a

 federal habeas petitioner must overcome the limitation of § 2254(d)(1) on the record that

 was before that state court.” Id. at 1400.

       As this Court has recognized, district courts which have addressed the issue have

 unanimously held that Pinholster’s limitation on new evidence does not apply to claims of

 actual innocence when it is used to excuse a procedural default of another claim.

 Johnson v. Warden, Chillicothe Corr. Inst., No. 2:16-CV-985, 2018 WL 9669761, at *5

 (S.D. Ohio June 26, 2018), objections overruled, No. 2:16-CV-985, 2018 WL 9662539

 (S.D. Ohio Sept. 20, 2018) (citing Vinson v. Mackie, Case No. 14-cv-14542, 2016 WL

 6595021, at *1 (E.D. Mich. Nov. 8, 2016) (collecting cases)).         However, as the

 Magistrate Judge explained, in this case, Petitioner has not presented this type of

 “gateway” innocence claim. Instead, Petitioner brings a freestanding innocence claim.

       As the Sixth Circuit has noted, the Supreme Court has yet to determine whether a

 federal habeas court may entertain a freestanding innocence claim. Stojetz v. Ishee,

 892 F.3d 175, 208 (6th Cir. 2018), cert. denied, 139 S. Ct. 1262 (2019) (citing House v.

 Bell, 547 U.S. 518, 554-55 (2006)). However, the Sixth Circuit explained that if such a

 claim were cognizable, “the showing required for such a hypothetical claim would be

 greater than that required for a gateway-innocence claim.” Id. (citing House, 547 U.S. at

 555). Accordingly, if a petitioner cannot “meet the standard for a gateway-innocence


                                              9
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 10 of 13 PAGEID #: 1381




 claim—viz., establishing that ‘it is more likely than not that no reasonable juror would

 have found [him] guilty beyond a reasonable doubt[,]’”—he cannot meet the higher

 burden which would apply to a free-standing claim. Id. (quoting Schlup v. Delo, 513

 U.S. 298, 327, 115 S.Ct. 851, 130 L.Ed.2d 808 (1995)).

        Here, Petitioner cannot meet the lower standard for a gateway-innocence claim

 based on the letter from Linda Freeman dated July 22, 2013. In the letter, Freeman

 states that she and her husband were parked outside Larry Littlepage’s house on the

 night of his murder. (Doc. 31-1, PAGEID# 1363). Freeman writes that she heard

 arguing and three “pops” which sounded like gun shots. (Id.) Freeman states that she

 and her husband observed a woman and man come in and out of the house several

 times; and then leave and return to the house in a silver car. (Id.) Freeman also states

 that she observed the man and woman load things into the silver car and throw things

 into the woods next to the house. (Id.) Freeman explained that she did not come

 forward with this information sooner because her husband was concerned they would be

 retaliated against. (Id.) However, there is nothing in the letter which would constitute

 “substantial evidence pointing to a different suspect.”       House, 547 U.S. at 554.

 Freeman merely saw other people at Larry Littlepage’s house on the day he died. This

 evidence does not exclude the possibility that Petitioner was also at the house at some

 point. The Court concludes that the evidence does not demonstrate that “it is more

 likely than not that no reasonable juror would have found [the] petitioner guilty beyond a

 reasonable doubt.”

        Therefore, the Court finds no error in the Magistrate Judge’s conclusion that even


                                            10
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 11 of 13 PAGEID #: 1382




 if such a claim were permissible, Petitioner has not established a claim of actual

 innocence. Accordingly, Petitioner’s Objections on this point are OVERRULED.

                F. Stay and Abeyance

        The Magistrate Judge noted that there was never a ruling on Petitioner’s Motion

 for Stay and Abeyance, which was filed as an attachment to his Petition (Doc. 1-3). The

 Magistrate Judge explained that Petitioner’s request for stay and abeyance would need

 to be premised on a finding by this Court that any claim was truly unexhausted. 6

 However, the Magistrate Judge found that Petitioner has not brought a claim which

 cannot be decided due to lack of exhaustion.

        In his Objections, Petitioner argues that there is no basis to deny his Motion for

 Stay and Abeyance. Petitioner maintains that there are documents which were a part of

 the state court record which should have been made a part of the record in this case, so

 therefore there are claims which have not been exhausted. This issue regarding the

 completeness of the record was addressed by the Magistrate Judge. (See Doc. 20,

 PAGEID# 1189).        However, the issue here is the application of the exhaustion doctrine.

 “Before a federal court may grant habeas relief to a state prisoner, the prisoner must

 exhaust his remedies in state court.” O'Sullivan v. Boerckel, 526 U.S. 838, 842, 119

 S.Ct. 1728, 144 L.Ed.2d 1 (1999). “In other words, the state prisoner must give the state

 courts an opportunity to act on his claims before he presents those claims to a federal

 court in a habeas petition.” Id. As the Magistrate Judge explained, there is no dispute


        6
         Under Rhines v. Weber, 544 U.S. 269 (2005), a petition should be stayed and held in
 abeyance only where (1) the petitioner’s unexhausted claims are not plainly meritless, and (2)
 there was good cause for failing to present the claims to the state court before petitioning for
 habeas corpus relief in this Court.
                                                11
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 12 of 13 PAGEID #: 1383




 that Petitioner’s claims have been exhausted; and therefore, a stay of his Petition is

 unnecessary. Therefore, the Court finds no error in the Magistrate Judge’s denial of

 Petitioner’s Motion for Stay and Abeyance as moot.

                G. Certificate of appealability

        Petitioner argues that a certificate of appealability should issue because in

 reviewing his in forma pauperis motion, the Magistrate Judge determined the Petition

 was not too frivolous to order an answer.

        A certificate of appealability may issue “only if the applicant has made a

 substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

 When a court denies a habeas claim on the merits, the substantial showing threshold is

 met if the petitioner demonstrates that reasonable jurists would find the court’s

 assessment of the claim debatable or wrong. See Slack v. McDaniel, 529 U.S. 473,

 484-85 (2000). “A petitioner satisfies this standard by demonstrating that jurists of

 reason could disagree with the district court's resolution of his constitutional claims or

 that jurists could conclude the issues presented are adequate to deserve encouragement

 to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327, 123 S. Ct. 1029, 1034, 154

 L. Ed. 2d 931 (2003).

        As the Magistrate Judge explains, the question of whether a petition is sufficient to

 warrant an answer and the question whether, after the case has been decided, an appeal

 should be permitted to proceed in forma pauperis are different questions. The Court

 finds no error in the Magistrate Judge’s conclusion that Petitioner should be denied a

 certificate of appealability.


                                             12
Case: 1:16-cv-01005-MRB-MRM Doc #: 34 Filed: 07/13/20 Page: 13 of 13 PAGEID #: 1384




        Accordingly, it is hereby ORDERED that:

     1. Petitioner’s objections are OVERRULED and the Magistrate Judge’s December
        20, 2017 R&R (Doc. 24) and Supplemental R&R (Doc. 29) are ADOPTED;

     2. The Petition is DISMISSED with PREJUDICE;

     3. Petitioner’s Objections to the February 9, 2018 Order Denying Motion for Stay and
        Abeyance (Doc. 31) are OVERRULED;

     4. Because reasonable jurists would not disagree with this conclusion, Petitioner is
        denied a certificate of appealability; and

     5. With respect to any application by Petitioner to proceed on appeal in forma
        pauperis, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of
        this Order would not be taken in “good faith,” and, therefore, Petitioner is DENIED
        leave to appeal in forma pauperis upon a showing of financial necessity. See
        Fed. R. App. P. 24(a); Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).

        IT IS SO ORDERED.


                                                          /s/ Michael R. Barrett
                                                  Michael R. Barrett
                                                  United States District Judge




                                             13
